United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-KSB x Annual Report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the fiscal year ended: December 31, 2007 x Transition report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the transition period from: 000-50081 (Commission File Number) Invisa, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 65-1005398 (I.R.S. employer identification number) 290 Cocoanut Avenue, Suite 1A Sarasota, Florida 34236 (Address of principal executive offices) (941) 870-3950 (Issuer’s telephone number) Securities to be registered pursuant to Section 12(b) of the Exchange Act: NONE Securities to be registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $.001 per share (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Yes ¨ No Indicate by a check mark whether issuer is a shell Company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No The Issuer’s revenues for its most recent fiscal year were $124,986. Indicate by check mark whether Invisa is an accelerated filer as defined in the Exchange Act Rule 126-2. ¨ Yes x No The aggregate market value of the Issuer’s voting stock held as of December 31, 2007 by non-affiliates of the Issuer based upon the closing bid and asked price of the Issuer’s Common Stock on that date is $0.02 The Issuer does not have any non-voting stock. On December 31, 2007, 25,066,126 shares of Invisa Common Stock, $0.001 par value, were outstanding. 1 TABLE OF CONTENTS Page Part I Item 1 Description of Business 3 Item 2 Description of Property 5 Item 3 Legal Proceedings 5 Item 4 Submission of Matters to Vote of Security Holders 5 Part II Item 5 Market for Common Equity and Related Stockholder Matters 5 Item 6 Managements Discussion and Analysis or Plan of Operations 6 Item 7 Financial Statements 10 Item 8 Changes in and Disagreements with Accountants on Accounting 10 Item 8a Controls and Procedures 10 Item 8b Other Information 10 Part III 11 Item 9 Directors and Executive Officers of the Registrant 12 Item 10 Executive Compensation 14 Item 11 Security Ownership of Certain Beneficial Owners and Management 19 Item 12 Certain Relationships and Related Transactions 20 Item 13 Principal Accountant Fees and Services 20 Item 14 Exhibits and Financial Statements Schedule 21 Financial Statements Report of Aidman, Piser & Company, P.A. F-1 Balance Sheet at December 31, 2007 F-2 Statements of Operations for the years ended December 31, 2006 and 2007. F-3 Statements of Stockholders’ Equity for the years ended December 31, 2006 and 2007 F-4 Statements of Cash Flows for the years ended December 31, 2006 and 2007. F-5 Notes to Financial Statements. F-6 Signature Page 24 Index to Exhibits 21 2 PART I Note regarding forward-looking statements. Except for statements of historical fact, certain information contained herein constitutes forward-looking statements including, without limitation, statements containing the words believes, anticipates, intends, expects, and words of similar import, as well as all projections of future results. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of Invisa, Inc. to be materially different from any future results or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the following: risks involved in our implementing our business strategy; our ability to obtain financing on acceptable terms; competition; our ability to manage growth; risks of technological change; our dependence on key personnel; and our ability to protect our intellectual property rights; risks of new technology and new products; and government regulation. Item 1 - Description of Business History Invisa, Inc. is a development stage company that is commercializing patented presence-sensing technology under the InvisaShield™ trade name. The Company was incorporated in Nevada in 1998. In 2000, we acquired SmartGate, L.C. (“SmartGate”), before it had achieved any significant revenues. SmartGate had developed presence-sensing technology for safety applications in the powered closure market, such as powered overhead doors and parking barrier gates. Subsequently, at the end of 2004, it was merged into Invisa. From an accounting perspective, SmartGate was the acquirer in this transaction and the accompanying Financial Statements reflect the operations of SmartGate from inception. In February of 2002, the Company purchased 100% of the outstanding capital stock of Radio Metrix Inc. (“RMI”), a company owned by the principal shareholders of Invisa. RMI had virtually no operations since its inception and, therefore, the Company determined that by acquiring RMI, the Company acquired an asset (a patent) and not a business. RMI, formed to commercialize InvisaShield security sensors for applications such as zone and perimeter protection, was merged into Invisa at the end of 2004. With that merger, Invisa now owns the patent and patent applications, as well as the sole rights to the InvisaShield technology in all markets worldwide In April 2003, the RMI Purchase Agreement was amended whereby the Company agreed to issue 3,250,000 shares of its Common Stock for full satisfaction of the future contingent consideration. In November 2003, the RMI Purchase Agreement was further amended whereby the $1,300,000 notes payable were forgiven. In August 2004, we negotiated the cancellation of the 7% royalty agreement in exchange for 400,000 warrants to purchase Common Stock. As a part of this latter amendment, certain compensation owed to affiliated parties was forgiven. Our offices are located at 290 Cocoanut Avenue, Suite 1A, Sarasota, FL 34236, telephone (941) 870-3950. Overview Invisa manufactures and sells sensors that use the Company’s patented InvisaShield presence-sensing design and technology.In the past the Company engaged in development activities as well as efforts to license the technology.Presence-sensing is the reliable, repeatable detection of people and conductive objects. InvisaShield technology detects objects at a distance of typically less than one meter.Today, the InvisaShield technology is used in the safety market.In the past, the Company engaged in preliminary development, market testing and market analysis regarding the use of the InvisaShield technology in thesecurity market.While the Company believes the InvisaShield technology has market opportunity in the Security Market, the Company’s efforts in the Security Market have been, at least temporarily, terminated due to the Company’s cash constraints. In the safety market, the Company sells a line of SmartGate ® brand safety sensors. These sensors are life and property safety devices used in or with powered closures - mechanisms such as parking gates, slide gates, and overhead doors.To date, our revenues have been derived mostly from the sale of SmartGate safety sensors which are incorporated into powered parking gates.Parking gates are motorized barriers used to control the flow of vehicular traffic, such as parking facilities, vehicle storage facilities, toll booths, and metered entry points for highways.In the security market, the Company has installed first generation security sensors at a major New England museum. These devices created invisible presence-sensing fields around displays and exhibits. The InvisaShield sensors were used to detect any person who tries to enter the monitored zone, preventing vandalism or inadvertent damage. This installation has been in operation at the museum since the summer of 2003.We believe that the security market may offer significant promise and, depending on the availability of financing for such use, we anticipate additional efforts to further develop sensors for museum exhibit/display and other security-related applications. Applications Safety Market - Many safety devices and safety functions depend upon presence-sensing technology. While we have historically been developing a range of presence-sensing devices for the safety market under our brand name SmartGate, we are currently primarily focused on safety products used in the parking gate market. We believe that our safety sensors offer potential operational and maintenance benefits for the powered closure industry. Today, we sell SmartGate safety sensors for use with powered parking gates. We also have developed pre-production versions of presence-sensing devices for use in powered slide-gates, commercial overhead doors, powered industrial doors (which are used in commercial, manufacturing and industrial facilities) and residential garage doors; however we do not currently sell these products.We believe that there may be other applications for our presence-sensing technology in the safety market. Ultimately, based on availability of financing, we plan to offer safety sensors based upon our InvisaShield technology to be used with a broad range of powered closure products manufactured by other companies. In 2006 and 2007, all revenue has been derived from the sale of SmartGate safety sensors used with powered parking barrier gates. These gates are commonly used for traffic control and typically have a power-operated barrier arm made of metal, wood or PVC. This arm moves vertically between an open and a closed position. Our device places an invisible presence-sensing field that proceeds and moves with the potentially dangerous barrier arm to detect people and vehicles in its path. Our device signals the powered gate to trigger a predetermined response, such as stopping and reversing the barrier arm. Another potential application of InvisaShield technology is with vertical powered doors. These doors are frequently used in manufacturing and industrial environments where air-conditioned, cooler, and freezer areas are separated within warehouses and other buildings. In July 2002, we granted Rytec Corporation a license to use our safety devices as original equipment on high-speed industrial doors in North America. In 2005, the license agreement was converted into a joint development agreement. Due to cash constraints, we are not currently able to conduct any development of this product and no sales of this product were made in 2006 or 2007.We anticipate that in the future we may explore this or other opportunities in the high-speed industrial door market. Our selling price for InvisaShield safety sensors allows us an acceptable gross profit margin and we expect that our cost of goods will continue to decline as we realize economies of scale. Security Market - Security systems and security equipment generally rely, to varying degrees, on presence-sensing technologies to detect the presence of potential intruders and trespassers, or to provide surveillance of valuable objects. In addition to museum applications, in preliminary pre-marketing situations we have demonstrated prototypes of InvisaShield security sensors for retail, industrial, commercial, defense and government applications. As with our museum security sensors, these devices place a monitoring field around objects needing protection. Examples of applications that we have demonstrated include safes, locking cabinets, display cases, objects of art and jewelry and or exposed perimeters (doors, windows, fences etc.). When the detection field is entered, the InvisaShield sensor signals the security system. The security system then responds with a warning or alarm. We have tested a limited number of security sensors under field evaluation and based on availability of financing we anticipate that we may engage further development for the security market. Due to cash constraints, we are not currently able to conduct any development of this product and no sales of this product were made in 2006 or 2007. Marketing We sell our safety products to manufacturers, distributors, dealers and, in some instances, to selected end-users.Due to cash constraints, we are currently unable to conduct any significant marketing efforts. Our current sales effort is primarily limited to filling unsolicited orders for our safety product for powered parking gates and in some cases contacting existing customers. 3 Sales During 2006 and 2007, Magnetic Automation Corp. was our largest customer, comprising approximately 11% and 29%, respectively, of our product revenues in both years. Technology The InvisaShield technology uses electronic circuitry that emits, controls, and monitors changes in an invisible energy field. The field is based, in part, upon low energy radio waves oscillating within a controlled frequency range. The field that is monitored can be varied in sensitivity from a distance of approximately one meter to a centimeter or less, depending upon the selected application. Circuitry constantly checks the field to test for the presence of people, vehicles or other conductive objects (objects that conduct electricity) that would disturb the monitored field. We believe that the InvisaShield technology is a novel and proprietary way to provide presence-sensing. At the core of the technology is the ability to project a field or zone capable of detecting most conductive objects that enter the field. The field is projected from a metallic substance, referred to as an antenna, which may consist of wire, self-adhesive metallic tape or other metallic items. The technology allows flexibility in designing and locating the antenna. This may offer unique opportunities to place presence-sensing fields where they can be used more efficiently or effectively. This adaptability may mean that the InvisaShield technology can perform non-contact presence-sensing tasks not currently possible with competing technologies and/or it may perform presence-sensing tasks similar to those performed by competing technologies, but in a more efficient, effective, and reliable manner. We believe that the InvisaShield technology has a number of operational advantages. The technology does not depend upon lenses, beams or reflectors which may require replacement, cleaning and aligning. The non-intrusive, non-contact presence-sensing capability of our technology is generally not disrupted by its operating environment, including electronic noise, mechanical noise, temperature, dust, frost, snow, ice or other operating conditions. We believe that the InvisaShield technology may have greater capability, flexibility and benefits than other non-contact sensing technologies. Competing Technologies - The presence-sensing business is highly competitive, consisting of numerous manufacturers of presence-sensing products based on various technologies, including infrared, ultrasonic, laser, microwave, and similar technologies. For the most part, these technologies have been in use for a number of years and, in many cases, may not be proprietary. Our competitors provide a variety of presence-sensing and other safety and security alternatives such as motion detectors, CCTV-based movement detection systems, infrared and visible light beam detectors, light curtains, on/off switching mats and pads, tape switches, contact edges, as well as others. In the safety and/or security sectors we compete with many companies, including MillerEdge, Stanley, Optex, Napco, Pelco, and DMP, along with other large and well-established firms such as Honeywell, Tyco, General Electric, Bosch, and Siemens. Many of our competitors have substantially greater development, technical, marketing, sales and financial capabilities than we have. As a result of these factors, competitors and potential competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements and/or to devote greater resources to the development, promotion and sale of their products and services than we can. We believe that our ability to successfully compete depends, to a large degree, upon the performance of our technology, our current and planned presence-sensing products and our ability to finance our development, marketing and distribution efforts. Patents and Trademarks - We own five Patents issued by the U.S. Patent Office, three of which were issued in the year 2006 or the first quarter of 2007: Patent No. 5,337,039 issued on August 9, 1994, Patent No. 6,819,242 issued on November 16, 2004, Patent No. 7,023,222,B2 issued on April 4, 2006; Patent No. 7,167,093 B2 issued on January 23, 2007 and Patent No. 7,187,282 issued on March 6, 2007. In addition, we have filed for two patents (as PCT, or Patent Cooperation Treaty filings), one provisional patent application and have one application pending, all of which cover improvements to the InvisaShield technology. We have a trademark on the trade name “SmartGate” which we use in our safety products category. We have filed trademark applications for the following: “Invisa”, “InvisaShield” and the tagline “Safe. Secure. No Question.” We believe that our patent and trademark position will be useful in our efforts to protect our perceived competitive advantages. 4 Materials and Manufacturing We believe that the materials required and the sources of such materials will be similar for our various existing and planned product categories. All components and parts are modified or manufactured by third parties to our specifications or are otherwise generally available as off-the-shelf materials. Our products have a number of components including proprietary electronic circuitry manufactured to our specifications by third party manufacturers and a standard power supply available in the marketplace. The antenna is standard wire, tape or other metallic materials, which can generally be purchased in bulk. Whenever possible, we use fixed price manufacturing for our electronic circuitry, placing the responsibility for component supply on the manufacturer. We believe that there are multiple manufacturers and suppliers for each component and that adequate components and materials will be available to support our planned growth. We perform some final assembly and predetermined quality control procedures in our facility. Government Regulation The use of radio frequency or “RF”, such as that used by our safety products, is regulated by the Federal Communications Commission. RMI submitted its patented technology for required FCC testing and, in August of 1993, it received FCC Certification. We will endeavor to continue satisfying all requirements of the FCC. On March 1, 2001, a new safety standard was implemented by Underwriters Laboratory (UL) for the powered gate, door and window industry. This rule, UL-325, while not a governmental regulation, is considered an indication of reasonable safety for powered gates, doors and windows, and is a requirement for UL certification for certain powered gate, door and window operators. Gate and operator manufacturers that rely upon UL certification or consider UL certification important for components most likely will require that our products be UL certified before incorporating our products as original equipment. We do not have a UL certification andthe absence of UL certification for our products may represent a sales or marketing barrier in certain market categories and to certain customers. Warranty Our safety products are sold with a 90-day (upgradeable to one year) limited warranty. We anticipate that our security products will carry a warranty that is generally in line with industry suppliers’ practice. We have had no significant claims expensed under the warranty in 2006 or 2007. Employees We have continued to reduce our staff,and at December 31, 2007 we had no full time employees. Our CFO, who also serves as our Acting President, serves in such a capacity,on a part-time basis. We support operations by using consultants as required. Research and Development During the years ended December 31, 2006 and 2007, research and development expenses totaled $119,937 and $0.00, respectively.The decrease was due principally to our decision to temporarily hold ongoing research and development activities in abeyance due to cash constraints. Item 2 - Description of Property As of December 31, 2007 we lease approximately 1,500 square feet of office shop space at 290 Cocoanut Plaza in Sarasota, Florida, on a month-to-month basis.Monthly rent is approximately $1,000. We rent the facilities from a non-affiliated party. No zoning or other governmental requirements are needed for the continued use of our facilities. We have adopted a policy, pursuant to which, we do not invest in real estate or maintain an interest in real estate, real estate mortgages or securities issued that are based upon real estate activities. Item 3 - Legal Proceedings None. Item 4 - Submission of Matters to a Vote of Security Holders No matter was submitted during the fourth quarter of the fiscal year covered by this report to a vote of the Company’s security holders. PART II Item 5 - Market for Common Equity and Related Stockholder Matters Market Information From July 7, 2003 to date, our Common Stock has traded on the NASD OTC BB which is the principal market for our Common Stock under the symbol INSA.OB. The following table sets forth the range of high and low bids to purchase our Common Stock during the last two fiscal years. Such prices represent quotations between dealers, without dealer markup, markdown, or commissions, and may not represent actual transactions. As of December 31, 2007 there were 375 stockholders of record of Invisa Common Stock. Quarter High Bid Low Bid First Quarter 2006 0.23 0.10 Second Quarter 2006 0.30 0.13 Third Quarter 2006 0.23 0.05 Fourth Quarter 2006 0.10 0.03 First Quarter 2007 0.04 0.04 Second Quarter 2007 0.03 0.03 Third Quarter 2007 0.10 0.10 Fourth Quarter 2007 0.02 0.02 On March 11, 2008, the closing bid and closing ask prices for shares of our Common Stock in the over-the-counter market, as reported by NASD OTC BB was $0.01 per share. We believe that there are presently approximately 13 market makers for our Common Stock. When stock is traded in the public market, characteristics of depth, liquidity and orderliness of the market may depend upon the existence of market makers as well as the presence of willing buyers and sellers. We do not know if these or other market makers will continue to make a market in our Common Stock. Further, the trading volume in our Common Stock has historically been both sporadic and light. Dividend Policy The payment by the Company of dividends, if any, in the future, rests within the sole discretion of its Board of Directors. The payment of dividends will depend upon our earnings, our capital requirements and our financial condition, as well as other relevant factors. The Company has not declared any cash dividends since its inception, and has no present intention of paying any cash dividends on its Common Stock in the foreseeable future. Transfer Agent The Transfer Agent for the Common Stock of the Company is Continental Stock Transfer and Trust Company 17 Battery Place, New York, NY 10004. Recent Sales of Unregistered Securities We issued 20,000,000shares of our CommonStock in September of 2007and an additional 13,333,333 in the first quarter of 2008 to collateralize several notestotaling $250,000.00 evidencing loans made to the Company by a third party lender.The shares were deposited in an escrow account and will only be delivered to such lender in the event of a default under or non payment of the notes. Upon full repayment of the notes, said shares will be returned to the Company.The shares delivered to the escrow agent as security for the notes are not being treated as outstanding and will only be considered as being issued and outstanding if and when the shares are released by the escrow agent and delivered to the lender as a result of a default under the promissory notes and related security agreement. 5 Item 6 - Management’s Discussion and Analysis or Plan of Operations The following discussion and analysis of our financial condition and plan of operations should be read in conjunction with our financial statements and related notes appearing elsewhere in this filing. This discussion and analysis contains forward-looking statements including information about possible or assumed results of our financial conditions, operations, plans, objectives and performance that involve risk, uncertainties and assumptions. The actual results may differ materially from those anticipated in such forward-looking statements. For example, when we indicate that we expect to increase our product sales and potentially establish additional license relationships, these are forward-looking statements. The words expect, anticipate, estimate or similar expressions are also used to indicate forward-looking statements. The cautionary statements made herein should be read as being applicable to all related forward-looking statements in this Annual Report on Form 10-KSB. Background of our Company We are a development-stage company, and we expect to continue the commercialization of our InvisaShield technology. For the year ended December 31, 2007, we had revenue from product sales of $124,986, principally representing sales of our product for powered parking gates. In addition to limited revenue, these sales have been a vehicle for receiving customer feedback on the reliability, ease of installation, and determining the market’s acceptance of our safety product. Financing for our operations in 2007 was derived from limited sales and short-term debt financing. We are working to increase our sales of product, further reduce operating costs and obtain financing including through business combinations and licensing relationships and transactions. In the future based on available financing, we may develop additional safety and security products and bring them to market. In February 2002 Invisa acquired Radio Metrix, Inc. (“RMI”) thereby obtaining ownership of the patent held by RMI. Prior to acquiring ownership of the patent, Invisa was selling safety sensors for gates (principally, automobile parking facility gates) under a sub-licensing arrangement with RMI for safety products only. Acquiring RMI, and thus the patent, was a business decision as it enabled Invisa to gain access to universal use of the patent technology, including not only safety but security and other products. Through October 2003, we planned to develop, manufacture and sell sensor devices for use not only in parking facility gates, where we already had developed commercial products but in other safety and security devices.In October 2003, we hired a new CEO who, shortly after his employment, revised our strategy to focus more on selling licenses rather than manufacturing and selling devices. Because of the constraints on our finances, we did not believe that we had the available resources to market, manufacture and sell closure, security and other devices. The licensing of our technology, although reducing our ability to enjoy the full value of the patent, was to provide us with an inflow of funds without our having to expend significant resources. In April 2005 the CEO’s employment was terminated and we have reinstated our original sales strategy. In addition to continuing to sell our precuts to manufacturers, dealers, distributors and customers, we plan to continue to seek to have manufacturers (OEM’s) in embedded our patented sensors in their closure devices and to develop cooperative marketing and sales programs with the OEM’s. We have continued to attempt to enhance our patent position.In 2006 and early 2007, we received notification of the issuance of three new patents all of which were issued in 2007. Invisa generated sales of parking automated sensors in 2006 and 2007 of $136,980 and $124,986, respectively Limited Operating History We have had a limited history of operations and anticipate that our quarterly results of operations will fluctuate significantly for the foreseeable future. We believe that period-to-period comparisons of our operating results should not be relied upon as predictive of future performance. The information in this Form 10-KSB must be considered in light of the risks, expenses and difficulties encountered by companies at an early stage of development, particularly companies commercializing new and evolving technologies such as InvisaShield. Year Ended December 31, 2006 Compared to the Year Ended December 31, 2007 Net Sales - During the years ended December 31, 2006 and 2007, product sales totaled $136,980and $124,986, respectively. The Company's sales to date have continued to be limited and constrained by lack of capital and have been largely limited to filling orders as the Company lacks any formal sales effort. We had a gross profit of $42,782 for the year ended December 31, 2006 and gross profit of $51,036 for the year ended December 31, 2007. Gross margin was 31and41 percent during 2006 and 2007, respectively. 6 Research and Development Expenses - During the years ended December 31, 2006 and 2007, research and development expenses totaled $119,937 and $0.00, respectively. The decrease was due principally to our decision to temporarily hold ongoing research and development activities in abeyance due to cash constraints. In the fourth Quarter of 2006, employment of our in-house engineer and his assistant was terminated. These former employees are currently considered outside consulting resources on an as requested/as available basis. To date, we have not requested significant access to this consulting resource and accordingly have experienced a reduction in research and development expenses. Selling, General and Administrative Expenses - During the years 2006 and 2007, selling, general and administrative expenses totaled $1,420,743 and $581,993, respectively. .The decreaseprincipally resulted from a reduction in rent, staffing, compensation and related payroll expenses.Marketing activities have been severely limited due to cash constraints with ongoing marketing activities largely limited to filling unsolicited orders. Amortization and Impairment of Patent - During the year 2003, the Company decreased the carrying amount of its patent costs of $12,217,808 by $5,517,808 to $6,700,000 to reflect the fair value as determined by the Company’s management. In 2003 the Company revised its strategy to focus more on selling licenses rather than manufacturing and selling devices. The patent impairment resulted principally from the Company’s forecast of reduced expected discounted future cash flows associated with the licensing business model. Realization of the patent’s carrying value would require substantial annual revenue growth through 2012, which was consistent with the Company’s then current internal budgets and projections over that period. The Company subsequently determined that the licensing business model was no longer suitable and the Company adopted a product sales model with potential customers including end-users, dealers, distributors and manufacturers.While product sales have remained low and operating losses have continued, management continues to believe that the potential market for its existing technology is viable.Management further believes that market viability was to some degree exhibited by the continued sales of our safety product for parking gates in 2007 notwithstanding the lack of formal sales effort, adequate financial resources or appropriate staffing.In the recent nation-wide cash liquidity environment, our access to funding to finance a formal sales and marketing effort, finalize development of the contemplated additional products and launch their commercialization which we consider to be critical to our ability to recover the patent costs in the foreseeable future is very uncertain.This uncertainty has caused us to continue to review the likelihood of the recoverability of our deferred patent cost.Because of our limited financing resources, our inability to obtain long-term financing, our belief that the capital markets may be further deteriorating for companies in positions similar to ours, and our continued uncertainty regarding access to additional long-term funding, coupled with our continuing low level of product sales, continuing operating losses, current reduced level of staffing and technical capability which cannot be increased without funding, we have concluded that recovery of the deferred patent cost over the foreseeable future is unlikely.Additionally, the pledge ofour patents as security for certain our short-term notes creates additional uncertainty as we believe that such pledge might interfere with future efforts to sell a license, sell the patents or otherwise use the patents as a basisto obtain required financing.As a result of our review, we have written off the remaining patent cost as of December 31, 2007 in the amount of $3,547,059. Interest (expense) and other, Net - During 2006 interest income totaled $2,585 which was offset by $27,703 interest expense. The expense during 2007 relates primarily to interest of$45,685 and a charge of$60,000 related to the modification of a warrant and the loss on abandonment of furniture, equipment and leasehold improvements, net of a disposition gain totaling $23,817. Net Loss applicable to Common Stockholders and Net Loss Per Share applicable to Common Stockholders - The Company’s net loss applicable to Common Stockholders and net loss per share applicable to Common Stockholders for these periods increased from$2,400,949 and $0.10 in 2006 to $5,083,587 and $0.20 in 2007respectively, as a result of the matters described above. Plan of Development and Operations We obtained funding of $231,300, in the form of short-term debt financing in 2007, which together with our limited cash from sales supported our operations at a low level. Due to the limited amount of financing available to us in 2007, we reduced our staff to one part-time person who is supported by consultants, hired on an as needed basis. During 2007 we relocated our offices and reduced our leased space to approximately 1,500 feet. Unless we obtain additional financing, we plan to continue to operate at this reduced level.Additional financing or increased cash from sales will be necessary to continue our operations at their current level . We do not plan to engage in additional technology or product development until we are able to secure sufficient financing to conduct our operations and fund such research and development.. We limited our focus to the parking facility gate market in 2007 and we expect to continue to limit our efforts to this market for the foreseeable future.
